                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



    LINDA TAYLOR,
                                      1:18-cv-11534-NLH
                 Plaintiff,
                                      OPINION
    v.

    COMMISSIONER OF SOCIAL
    SECURITY,
                 Defendant.


APPEARANCES:

LINDA TAYLOR
1021 SPRUCE STREET
CAMDEN, NJ 08103

     Plaintiff appearing pro se

KATIE M. GAUGHAN
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET
6TH FLOOR
PHILADELPHIA, PA 19123

     On behalf of Defendant

HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 and Supplemental Security Income



1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number of
(“SSI”) 2 under Title II and Title XVI of the Social Security Act.

42 U.S.C. § 401, et seq.    The issue before the Court is whether

the Administrative Law Judge (“ALJ”) erred in finding that there

was “substantial evidence” that Plaintiff was not disabled at

any time since her alleged onset date of disability, July 21,

2009. 3

      For the reasons stated below, this Court will affirm the

ALJ’s decision as to the resolution of Plaintiff’s disability

claim.    Plaintiff’s race discrimination claims will be

dismissed.



quarters of insured employment has suffered such a mental or
physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

2 Supplemental Security Income is a program under the Social
Security Act that provides supplemental security income to
individuals who have attained age 65, or are blind or disabled.
42 U.S.C. § 1381 et seq.

3 Plaintiff also asserted claims that the Social Security
Administration, two administrative law judges, and a vocational
expert discriminated against her because of her race. The Court
reviewed Plaintiff’s complaint, which it was required to do
pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(iii) because she is
proceeding without prepayment of fees. The Court noted several
deficiencies with those claims, and afforded Plaintiff twenty
days to file an amended complaint to correct those deficiencies.
The Court stayed Plaintiff’s social security appeal pending the
filing of Plaintiff’s amended complaint, or the expiration of
the twenty-day time period. (Docket No. 32, 33.) Plaintiff’s
amended complaint was due on July 26, 2019, but she has failed
to file an amended complaint or otherwise contact the Court.
The Court will therefore consider on the merits both Plaintiff’s
social security appeal and of the viability of Plaintiff’s race
discrimination claims as currently pled.
                                  2
I.   BACKGROUND AND PROCEDURAL HISTORY

     On June 12, 2014, Plaintiff, Linda Taylor, protectively

filed an application for SSI and DIB, 4 alleging that she became

disabled as of July 21, 2009. 5   Plaintiff claims that she can no

longer work at her previous jobs as a garment sorter and a hotel

housekeeper because she suffers from numerous impairments,

including left shoulder degenerative joint disease, degenerative

disc disease, Sjogren’s syndrome, 6 depression, anxiety, and post-

traumatic stress disorder.

     After Plaintiff’s initial claim was denied on December 23,

2014, and upon reconsideration on April 23, 2015, Plaintiff

requested a hearing before an ALJ, which was held on August 11,


4 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.

5 Plaintiff states that she filed a previous claim for SSI and
DIB in Florida on December 7, 2009, claiming the same alleged
disability onset date of July 21, 2009. (Docket No. 15 at 2.)
That application was denied initially on February 8, 2010, and a
hearing before an ALJ was held on June 3, 2010. (Id.) It is
unclear what occurred after that date, but it is evident that
Plaintiff’s application was ultimately denied. Plaintiff claims
in the instant appeal of her second claim, which was filed in
New Jersey, that the SSA committed error on her first claim.
The Court will address this argument below.

6 Sjögren’s is a systemic autoimmune disease that affects the
entire body. Along with symptoms of extensive dryness, other
serious complications include profound fatigue, chronic pain,
major organ involvement, neuropathies and lymphomas. See
https://www.sjogrens.org/.
                                  3
2017.      On September 13, 2017, the ALJ issued an unfavorable

decision.      Plaintiff’s Request for Review of Hearing Decision

was denied by the Appeals Council on May 5, 2018, making the

ALJ’s September 13, 2017 decision final.        Plaintiff brings this

civil action for review of the Commissioner’s decision.

II.   DISCUSSION

      A.      Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.        Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).         A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”       42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).        Substantial evidence means

more than “a mere scintilla.”       Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).       It means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”      Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.        See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

                                     4
     A reviewing court has a duty to review the evidence in its

totality.    See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).    The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”    Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.    Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

            Unless the [Commissioner] has analyzed all
            evidence and has sufficiently explained the
            weight he has given to obviously probative

                                  5
          exhibits, to say that his decision is
          supported by substantial evidence approaches
          an abdication of the court’s duty to
          scrutinize the record as a whole to
          determine whether the conclusions reached
          are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).   Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).

     In terms of judicial review, a district court is not

“empowered to weigh the evidence or substitute its conclusions

for those of the fact-finder.”   Williams, 970 F.2d at 1182.

However, apart from the substantial evidence inquiry, a

reviewing court is entitled to satisfy itself that the

Commissioner arrived at his decision by application of the

proper legal standards.   Sykes, 228 F.3d at 262; Friedberg v.

Schweiker, 721 F.2d 445, 447 (3d Cir. 1983); Curtin v. Harris,

508 F. Supp. 791, 793 (D.N.J. 1981).

     B.   Standard for DIB and SSI 7


7 The standard for determining whether a claimant is disabled is
the same for both DIB and SSI. See Rutherford v. Barnhart, 399
F.3d 546, 551 n.1 (3d Cir. 2005) (citation omitted).
DIB regulations are found at 20 C.F.R. §§ 404.1500-404.1599.
Parallel SSI regulations are found at 20 C.F.R. §§ 416.900-
416.999, which correspond to the last two digits of the DIB
cites (e.g., 20 C.F.R. § 404.1545 corresponds with 20 C.F.R. §
                                 6
     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.   See 42 U.S.C. §

1382c(a)(3)(A).   Under this definition, a Plaintiff qualifies as

disabled only if his physical or mental impairments are of such

severity that he is not only unable to perform his past relevant

work, but cannot, given his age, education, and work experience,

engage in any other type of substantial gainful work which

exists in the national economy, regardless of whether such work

exists in the immediate area in which he lives, or whether a

specific job vacancy exists for him, or whether he would be

hired if he applied for work.   42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

     The Commissioner has promulgated regulations 8 for

determining disability that require application of a five-step



416.945). The Court will provide citations only to the DIB
regulations. See Carmon v. Barnhart, 81 F. App’x 410, 411 n.1
(3d Cir. 2003) (because the law and regulations governing the
determination of disability are the same for both DIB and SSI
the Court provided citations to only one set of regulations).
8 The regulations were amended for various provisions effective

March 27, 2017. See 82 F.R. 5844. Neither party states that
any of the amendments impact Plaintiff’s appeal.
                                 7
sequential analysis.   See 20 C.F.R. § 404.1520.   This five-step

process is summarized as follows:

     1.   If the claimant currently is engaged in substantial
          gainful employment, he will be found “not disabled.”

     2.   If the claimant does not suffer from a “severe
          impairment,” he will be found “not disabled.”

     3.   If the severe impairment meets or equals a listed
          impairment in 20 C.F.R. Part 404, Subpart P, Appendix
          1 and has lasted or is expected to last for a
          continuous period of at least twelve months, the
          claimant will be found “disabled.”

     4.   If the claimant can still perform work he has done in
          the past (“past relevant work”) despite the severe
          impairment, he will be found “not disabled.”

     5.   Finally, the Commissioner will consider the claimant’s
          ability to perform work (“residual functional
          capacity”), age, education, and past work experience
          to determine whether or not he is capable of
          performing other work which exists in the national
          economy. If he is incapable, he will be found
          “disabled.” If he is capable, he will be found “not
          disabled.”

20 C.F.R. § 404.1520(b)-(f).   Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of proof.

See Wallace v. Secretary of Health & Human Servs., 722 F.2d

1150, 1153 (3d Cir. 1983).   In the first four steps of the

analysis, the burden is on the claimant to prove every element

of his claim by a preponderance of the evidence.   See id.    In

the final step, the Commissioner bears the burden of proving


                                 8
that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other

kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).

     C.   Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.   At step two, the ALJ found that Plaintiff’s

impairments of left shoulder degenerative joint disease,

degenerative disc disease, and Sjogren’s syndrome were severe.

At step three, the ALJ determined that neither Plaintiff’s

severe impairments nor her severe impairments in combination

with her other impairments equaled the severity of one of the

listed impairments.   The ALJ determined that Plaintiff retained

the residual functional capacity (“RFC”) to perform light work

with certain restrictions.   After considering a vocational

expert’s testimony, the ALJ concluded that Plaintiff’s RFC

enabled her to perform her past relevant work as a hotel

housekeeper and garment sorter as she previously performed those

jobs (step four). 9


9Because the ALJ concluded that Plaintiff was capable of
performing her past relevant work, the ALJ did not need to
                                 9
     In making his decision, the ALJ considered Plaintiff’s

testimony and the medical evidence, which showed:

       •   No limitation in Plaintiff’s cognition – i.e.,

           understanding, remembering, or applying information.

       •   Mild limitation in Plaintiff interacting with others.

       •   Mild limitation in Plaintiff concentrating,

           persisting, or maintaining pace.

       •   No limitation in Plaintiff adapting or managing

           herself.

       •   Plaintiff cooks, does laundry, cleans, drives, shops

           in stores, pays bills, and goes out to lunch with her

           daughter.

       •   The record shows normal walking and no motor defects.

       •   Tests show full strength.

       •   Records show conservative shoulder treatment that did

           not include surgery.

       •   Records show conservative mental health treatment that

           did not include counseling, therapy, and psychiatry

           treatment.

(R. at 19-22.)


continue to step five of the sequential step analysis. Benjamin
v. Commissioner of Social Security, 2019 WL 351897, at *4 n.9
(D.N.J. 2019) (citing Valenti v. Commissioner of Social Sec.,
373 F. App’x 255, 258 n.1 (3d Cir. 2010); 20 C.F.R. §
404.1520(b)-(f)).
                                  10
     Plaintiff has asserted numerous arguments for the reversal

of the ALJ’s decision.   Viewing the pro se Plaintiff’s

submissions liberally, 10 the Court construes Plaintiff to be

asserting three categories of challenges.    The first category is

Plaintiff’s overall disagreement with the ALJ’s assessment of

the record evidence and Plaintiff’s testimony and his conclusion

that Plaintiff was capable of working at the light exertional

level.   This amounts to a general disagreement with the ALJ’s

decision rather than a lack of record evidence to support his

decision.   Plaintiff’s feeling that the ALJ’s decision was wrong

- without more - is insufficient to show that the ALJ’s decision

was not supported by substantial evidence.   See, e.g., Perkins

v. Barnhart, 79 F. App’x 512, 514–15 (3d Cir. 2003) (“Perkins's

argument here amounts to no more than a disagreement with the

ALJ's decision, which is soundly supported by substantial

evidence.”); Moody v. Commissioner of Social Security

Administration, 2016 WL 7424117, at *8 (D.N.J. 2016) (“[M]ere

disagreement with the weight the ALJ placed on the opinion is

not enough for remand.”); Grille v. Colvin, 2016 WL 6246775, at

*8 (D.N.J. 2016) (“Distilled to its essence, Plaintiff's

argument here amounts to nothing more than a mere disagreement




10Pro se complaints, “however inartfully pleaded, must be held
to less stringent standards than formal pleadings drafted by
lawyers.” Estelle v. Gamble, 429 U.S. 97, 107 (1976).
                                11
with the ALJ's ultimate decision, which is insufficient to

overturn that decision.”).

     The next challenge to the ALJ’s decision is in regard to a

letter Plaintiff wrote to her former employer dated July 21,

2009, which is the date that serves as Plaintiff’s alleged

disability onset date.    Plaintiff contends that the ALJ

mischaracterized this letter by viewing it as her resignation

from her housekeeper position at the Holiday Inn.       Plaintiff

contends that she was terminated.

     The Court finds that the ALJ did not err in characterizing

Plaintiff’s letter to the Holiday Inn, but even if he did, such

an error had no impact on the assessment of Plaintiff’s

disability claim.    Plaintiff relates in the letter that she is

no longer able work as a full-time employee due to her health,

and requests that she only be scheduled to work two to three

days a week until she can return to a full-time schedule.         (R.

at 357.)    At the hearing, Plaintiff’s counsel stated that

Plaintiff was fired from each of her jobs because she was not

doing them up to par, to which the ALJ responded, “Well

actually, I’ve got the letter where she resigned from the

Holiday Inn.”    (R. at 37.)   Plaintiff responded, “I didn’t

resign.    They fired me.”   (Id.)    The ALJ responded that he

understood that Plaintiff was having problems at the time.         (R.

at 38.)

                                     12
     The Court accepts Plaintiff’s representation that she was

terminated from the Holiday Inn, either because a part-time

schedule was not amenable to her employer or for some other

reason. 11   Plaintiff, however, does not articulate how any

mischaracterization of the letter affected the ALJ’s overall

assessment of her impairments.    To the contrary, the ALJ plainly

acknowledged Plaintiff’s self-professed inability to work full-

time due to her impairments but ultimately determined that her

alleged limitations were not supported by the medical evidence.

Thus, the Court finds that the ALJ’s characterization of the

July 21, 2009 letter is of no moment much less reversable error.

     Plaintiff’s third challenge is to the SSA disability claim

process as a whole.    Plaintiff argues that she was not treated




11The Court notes that in an April 30, 2019 letter to the Court,
Plaintiff relates:

     My letter dated July 21, 2009, was only a follow-up letter
     from a conversation that my former supervisor who observe
     the problems that I was having doing the job requirements
     work. She stated that Ms. Taylor maybe you should work 2
     or 3 days week I agreed with her because my health has been
     affected and I provided her document regarding my lifting
     restrictions. Also my letter shows that I was injured, and
     I no longer work as a fulltime employee. Also I believe
     once the employer became aware of my medical condition and
     that I could no longer do the job requirements and I
     believe the employer terminated me by use the laid off
     status. I started my disability application on 12/7/09
     because I knew that I was no longer able to work and I was
     going to relieve myself from the job.

(Docket No. 29 at 1.)
                                  13
fairly by the SSA during her first disability claim in Florida.

Plaintiff further argues that the SSA does not treat people

equally and she was discriminated against because of her race.

Plaintiff contends, “SSA [has] broken the laws on a regular

bas[is],” and “SSA officials have been stalking her, harassing

her, and recording her.” 12   (Docket No. 15 at 3.)

     To the extent that Plaintiff advances this argument as a

basis to reverse the ALJ’s decision on her current claim, such

an argument may be cognizable under the law.    See Hummel v.

Heckler, 736 F.2d 91, 93-94 (3d Cir. 1984) (quoting 20 C.F.R. §

416.1440 (“‘An administrative law judge shall not conduct a


12Plaintiff also argues that the SSA has failed to provide her
with a copy of the audio recording of the hearing. Defendant
acknowledges this in her brief, and notes that Plaintiff cites
to the administrative record in her brief, and therefore assumes
Plaintiff has a copy of the administrative record. Defendant
has attached a copy of the written transcript for Plaintiff if
she does not have a copy of it. (Docket No. 21 at 7; Docket No.
21-2.) The Court notes that according to the SSA’s Program
Operations Manual System (“POMS”):

     SSA makes an audio record of all hearings. The claimant or
     appointed representative can receive a copy of the
     recording. A transcript of the hearing can be prepared
     from the recording. Send requests for transcripts or
     recordings to the Office of Hearings Operations (OHO),

       1 Skyline Tower,
       5107 Leesburg Pike,
       Falls Church, VA 22041-3255

     OHO will inform the requester of the cost and method of
     payment for the transcript.

See https://secure.ssa.gov/poms.nsf/lnx/0203103200.

                                  14
hearing if he or she is prejudiced or partial with respect to

any party or has any interest in the matter pending for

decision.’”); id. at 95 (“While it may be that substantial

evidence in the record as a whole supports the conclusion that

[the claimant] is not disabled, she was entitled to have that

evidence evaluated by an unbiased adjudicator.”).    Plaintiff,

however, has not provided any evidence to show that the ALJ

considered Plaintiff’s race in his assessment of her testimony

and the medical record, or otherwise harbored any bias toward

her.

       The Court’s independent review of the record does not

reveal any indication that the ALJ or any other person in the

SSA considered Plaintiff’s race in assessing her disability

claim.    Thus, Plaintiff’s claim of discrimination does not

demonstrate that the ALJ’s decision was not supported by

substantial evidence.    See, e.g., Desorte v. Commissioner of

Social Security, 2019 WL 1238827, at *6 (D.N.J. 2019) (citing

Richardson, 402 U.S. at 401; Daring, 727 F.2d at 70) (“This

Court must review the evidence in its totality, and take into

account whatever in the record fairly detracts from its weight.

Plaintiff has not provided the Court with specific evidence that

detracts from the ALJ’s RFC assessment, which the Court finds on

its independent review to be reasonable and substantially

supported.”); Barnes v. Commissioner of Social Security, 2018 WL

                                 15
1509086, at *4 (D.N.J. 2018) (“Plaintiff does not make any

specific contentions as to where the ALJ erred and this Court’s

own independent review finds no error.   On the contrary, the

Court’s review of the ALJ’s decision finds that the ALJ properly

followed the standards set forth above, and that the ALJ’s

decision was supported by substantial evidence.”).

     The Court turns next to Plaintiff’s claims of race

discrimination against the SSA, the two administrative law

judges who handled both of her disability claims, and the

vocational expert who testified at the hearing for her second

disability claim the separate from her disability benefits

appeal.   In the Court’s previous Opinion, the Court noted that

Plaintiff’s conclusory complaint was deficient because she

failed to state the jurisdictional and legal basis for her

claims against the enumerated defendants or provide any facts to

suggest the plausibility of her claims against them.   (Docket

No. 32 at 7-8.)    The Court provided Plaintiff with the

opportunity to file an amended complaint to cure those

deficiencies, but Plaintiff has not filed an amended complaint.

Consequently, Plaintiff’s race discrimination claims must be

dismissed for the deficiencies identified by the Court.

III. Conclusion

     The Court finds that the ALJ’s determination that Plaintiff

was not totally disabled as of July 21, 2009 is supported by

                                16
substantial evidence.   The decision of the ALJ is therefore

affirmed.   Plaintiff’s race discrimination claims are dismissed.

     An accompanying Order will be issued.



Date: August 2, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                17
